By this action of tort for negligence brought in a District Court the plaintiff sought to recover compensation for personal injuries. The trial judge found for the plaintiff, making specific findings of fact and denying various requests of the defendant for rulings, including a ruling that there “is no evidence of negligence on the part of the defendant.” There was a report to the Appellate Division which ordered the finding for the plaintiff vacated and judgment entered for the defendant. The plaintiff appealed to this court. The Appellate Division was right. The ruling requested here specifically referred to should have been given. See Haley v. Case, 142 Mass. 316, 322; McCann v. Central Construction Co. 218 Mass. 595, 596; Mohammed v. New York, New Haven & Hartford Railroad, 290 Mass. 219, 223. If it had been given it would have disposed of the case in favor of the defendant. It is therefore unnecessary to consider other matters argued.